        Case 1:19-cv-10075-RA Document 18 Filed 02/20/20 Page 1 of 1

Mo1·gan Lewis

Michael F. Fleming
Associate
+ 1.212.309.6207
michael.fleming@morganlewis.com



February 20, 2020


Via ECF                                                                 I
                                                                        !FusoC-SDNY
                                                                          DOCUMENT
                                                                        1 ELECTRONICALLY FILED
The Honorable Ronnie Abrams
United States District Court                                             \ DOC #: _ _--::::-r--.-,--:;-:---
 For the Southern District of New York
40 Foley Square, Room 2203
                                                                         1   D.\l[ FILED:               r I)- {IJ-o
New York, NY 10007


Re:      Lopez v. Blazin Wings, Inc., 1:19-cv-10075-RA
         Request for Extension of Time to Respond to the Amended Complaint

Dear Judge Abrams:

We represent defendant Blazin Wings, Inc. (''Defendant'') in the above-referenced action.
Pursuant to Rule l(A) and l(D) of Your Honor's Individual Rules & Practices in Civil Cases, we
write, with the consent of counsel for plaintiff Victor Lopez (''Plaintiff''), respectfully to request that
the Court extend Defendant's time to respond to the Amended Complaint filed in this action from
February 24, 2020 to March 9, 2020. This is Defendant's first request for an extension of time to
respond to the Amended Complaint. Defendant previously requested, and the Court previously
granted, an extension of time to respond to the original Complaint. (Dkt. Nos. 8 & 9.)

In support of this request, counsel for Defendant states that it intends to move to dismiss the
Amended Complaint, and this extension of time, if granted, will permit counsel sufficient time to
prepare the motion papers. If granted, this request will not affect any other dates scheduled in
this action. As noted above, counsel for Plaintiff consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
                                                                                              GRANTED
Michael F. Fleming                                                                           ERED
Attorney for Defendant

cc: All Counsel of Record (via ECF)                                   80        i=    BRAMS. U.S.D.J.
                                                                                     /,/ 0~      2,lJ




                                                      Morgan, Lewis & Bockius          LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060                G +1.212.309.6000
                                                      United States                          0   +1.212.309.6001
